    Case: 1:19-cr-00669 Document #: 80 Filed: 01/10/20 Page 1 of 4 PageID #:406




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA

              v.                               No. 19 CR 669

 GREGG SMITH,                                  Judge Edmond E. Chang
 MICHAEL NOWAK,
 JEFFREY RUFFO, and
 CHRISTOPHER JORDAN,

              Defendants.

        DECLARATION OF MATTHEW F. SULLIVAN IN SUPPORT
    OF THE UNITED STATES’ MOTION FOR A HEARING (DKT. NO. 78)

      I, Matthew F. Sullivan, counsel for the United States, hereby declare and state

as follows:

      1.      Attached as Exhibit A is a true and correct copy of the press release,

              CFTC’s 2008 Fiscal Year Enforcement Roundup, CFTC Release

              No. 5562-08 (October 2, 2008).

      2.      Attached as Exhibit B is a true and correct copy of the press release,

              CFTC Closes Investigation Concerning the Silver Markets, CFTC

              Release No. 6709-13 (September 25, 2013).

      3.      Attached as Exhibit C is a true and correct copy of the statement from

              CFTC Commissioner Bart Chilton, Statement at the CFTC Public

              Meeting on Anti-Manipulation and Disruptive Trading Practices

              (October 26, 2010).
Case: 1:19-cr-00669 Document #: 80 Filed: 01/10/20 Page 2 of 4 PageID #:406




  4.    Attached as Exhibit D is a true and correct copy of the October 21, 2019

        letter from David Newman to Avi Perry.

  5.    Attached as Exhibit E is a true and correct copy of the press release,

        Chairman Gary Gensler Announces the Appointment of David Meister as

        Director of Enforcement, CFTC Release No. 5930-10 (November 1, 2010).

  6.    Attached as Exhibit F is a true and correct copy of Prohibition on the

        Employment, or Attempted Employment, of Manipulative and

        Deceptive Devices and Prohibition on Price Manipulation, 76 Fed. Reg.

        41,398 (July 14, 2011).

  7.    Attached as Exhibit G is a true and correct copy of Antidisruptive

        Practices Authority, 78 Fed. Reg. 31,890 (May 28, 2013).

  8.    Attached as Exhibit H is a true and correct copy of the press release,

        CFTC Orders Panther Energy Trading LLC and its Principal Michael J.

        Coscia to Pay $2.8 Million and Bans Them from Trading for One Year,

        for Spoofing in Numerous Commodity Futures Contracts, CFTC Release

        No. 6649-13 (July 22, 2013).

  9.    Attached as Exhibit I is a true and correct copy of the press release,

        CFTC Announces Departure of Enforcement Director David Meister,

        CFTC Release No. 6735-13 (October 1, 2013).

  10.   Attached as Exhibit J is a true and correct copy of the New York State

        Bar Association’s New York Rules of Professional Conduct with




                                    -2-
   Case: 1:19-cr-00669 Document #: 80 Filed: 01/10/20 Page 3 of 4 PageID #:406




           Comments (as amended through June 1, 2018) (https://www.nysba.org/

           WorkArea/DownloadAsset.aspx?id=50671).

     11.   Attached as Exhibit K is a true and correct copy of the Memorandum

           of Law in Support of Defendant John Pacilio’s Motion to Dismiss the

           Indictment filed in United States v. Bases, et al., 18-cr-48, Dkt. No. 118

           (N.D. Ill. November 16, 2018).

     12.   Attached as Exhibit L is a true and correct copy of the Memorandum of

           Law in Support of Defendant’s Motion to Dismiss the Superseding

           Indictment or, in the Alternative, to Strike Prejudicial Surplusage filed

           in United States v. Flotron, 17-cr-220, Dkt. No. 67 (D. Conn. February 6,

           2018).

                                                   Respectfully submitted,

                                                   /s/Matthew F. Sullivan
                                                   Matthew F. Sullivan
                                                   Trial Attorney


Dated: January 10, 2020




                                       -3-
    Case: 1:19-cr-00669 Document #: 80 Filed: 01/10/20 Page 4 of 4 PageID #:406




                           CERTIFICATE OF SERVICE

      I, Matthew F. Sullivan, hereby certify that on January 10, 2020, I caused the

foregoing Declaration of Matthew F. Sullivan to be electronically filed with the Clerk

of Court by using the Court’s electronic filing system, which will automatically send

a notice of electronic filing to the parties who have entered an appearance in this case.



                                                       /s/Matthew F. Sullivan
                                                      Matthew F. Sullivan
